Citation Nr: 0523852	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right ankle fracture, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 decision by the RO in Boston, 
Massachusetts that denied an increase in a 30 percent rating 
for service-connected residuals of a right ankle fracture.  
In July 2003, the Board remanded the case to the RO for 
additional procedural development.  The case was subsequently 
returned to the Board.

In an August 2003 statement, it appears that the veteran's 
representative is raising a claim for service connection for 
foot disabilities secondary to the service-connected right 
ankle disability.  By statements dated in March 2004 and 
November 2004, the veteran appears to be raising claims for 
service connection for back, knee and hip disabilities 
secondary to his service-connected right ankle disability.  
These issues are not in appellate status and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

The veteran's residuals of a fracture of the right ankle are 
equivalent to no more than marked limitation of motion of the 
right ankle; ankylosis of the right ankle is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected residuals of a fracture of the right ankle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a September 2000 
statement of the case, and supplemental statements of the 
case dated in March 2002 and March 2005.  He was furnished 
with VCAA letters in July 2003, February 2004, and October 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.

A VA examination has been conducted, and the veteran and his 
representative have provided written arguments.  Although the 
veteran has contended that his July 2000 VA examination was 
inadequate, the Board finds that the VA examiner obtained a 
medical history and indicated pertinent clinical and X-ray 
findings, and thus the VA examination is adequate for rating 
purposes.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from June 1969 to May 1971.  
During service, the veteran incurred a right ankle fracture, 
and underwent an open reduction internal fixation (ORIF) of 
the medial malleolus of the right ankle.

The RO established service connection for residuals of a 
right ankle fracture in a June 1971 rating decision.  The RO 
assigned a 30 percent rating for this disability, which has 
remained in effect to the present.

In June 2000, the veteran filed a claim for an increased 
rating for his service-connected right ankle disability.

At a July 2000 VA examination, the veteran complained of 
chronic right ankle pain.  On examination, gait and posture 
were normal.  The ankle had a larger than normal medial 
malleolus and the tip of the fixation screw might be palpable 
along the outer edge of the malleolus.  Range of motion was 
as follows:  dorsiflexion to 20 degrees, plantar flexion to 
40 degrees, inversion to 10 degrees, and eversion to 10 
degrees.  Further movement was limited by pain and stiffness.  
The diagnosis was status post bimalleolar fracture, 1970, 
requiring ORIF and screw fixation with post injury subjective 
complaints.  An August 2000 X-ray study of the right ankle 
showed that the medial malleolus had a screw transfixing it.  
There was a post-fracture deformity of the lateral malleolus.  
There were no other joint changes in the right ankle.

By a statement dated in September 2000 and in subsequent 
statements, the veteran's representative contended that the 
July 2000 VA examination was inadequate as it failed to 
address 38 C.F.R. §§ 4.40, 4.42 and did not have sufficient 
detail.

By a statement dated in October 2000, the veteran contended 
that a 40 percent rating should be assigned for his right 
ankle disability.

A September 2002 letter from a private physician, J. J. 
Scarlet, D.P.M., reflects that the veteran had an internal 
fixation of the right ankle and some limitation of motion, 
but he had discomfort generally in his foot, leg, and feet, 
which happened with long periods of activity and standing.  
On examination, the veteran had significant calcaneal valgus, 
pes planus, and bunion deformities.  He was uncomfortable 
with all activities.  An orthotic device was recommended.  A 
subsequent treatment note dated in September 2002 from Dr. 
Scarlet reflects that the veteran had plantar 
fasciitis/metatarsalgia.  Orthotic devices were dispensed.

In July 2003, the Board remanded the case to the RO, 
primarily for VCAA notice.

In July 2004, the RO received private medical records from 
Dr. Maloney dated from 1998 to 2003.  Such records reflect 
treatment for a variety of conditions, but are negative for 
treatment of a right ankle disability.

By a statement dated in November 2004, the veteran contended 
that his right ankle pain had increased, and that he had to 
take ibuprofen every day.  He said that he had received shoe 
inserts which did not relieve his daily pain.

Analysis

The veteran contends that his service-connected right ankle 
disability is more disabling than currently evaluated.

The RO has rated the veteran's right ankle disability as 30 
percent disabling under Diagnostic Code 5270, pertaining to 
ankylosis of the ankle.  This rating has been in effect for 
more than 20 years.  Under governing law, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

The medical evidence does not demonstrate that the veteran's 
right ankle is ankylosed (fixed).  Rather, the medical 
evidence demonstrates that the veteran has no more than 
moderate limited motion of the right ankle, since he has full 
dorsiflexion, and plantar flexion is only limited by five 
degrees.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic 
Code 5271, no more than a 10 percent rating may be assigned 
for this degree of limitation of motion.  Even with 
consideration of pain on use, no more than a 20 percent 
rating is warranted under the applicable rating criteria of 
Diagnostic Code 5271.  38 C.F.R. §§ 4.40, and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The ankle has also not been 
ankylosed, let alone in the position required for a higher 40 
percent rating under Code 5270.  The 30 percent rating which 
has been assigned for the right ankle disability exceeds the 
maximum 20 percent rating under Code 5271 for limitation of 
motion, and thus the effects of pain do not affect the 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 
13 Vet. App. 376 (2000).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a right ankle disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for service-connected residuals of a 
right ankle fracture is denied.


	                        
____________________________________________
	LAWRENCE  M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


